DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1-6 are presently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah US 20110248184 A1.
Regarding claim 1, Shah discloses a hermetically-sealed package, comprising:
a housing comprising an inner surface and an outer surface ([0087] a lid for electronics fixed to electronic side of the substrate, [0099] lid placed over electronics, [0101-0102] lid in a bathtub shape, lid disclosed has an inner and outer surface); 

a light source disposed on the first major surface of the substrate and comprising an emitting surface ([0135] and illustration Fig. 21), wherein the light source is adapted to emit light through the first and second major surfaces of the substrate (see illustration Fig. 21, [0129] optically transmissive material on vias 18 so that an optical path is formed from one side of the substrate 16 to another); 
a detector disposed on the first major surface of the substrate (see illustration Fig. 21 “detector” or Fig. 20 “sensor”) and comprising a detecting surface, wherein the detector is adapted to detect at least a portion of the light emitted by the light source (see illustration Fig. 21 arrow pointing towards detector see also [0137] sensing elements for incorporated patents e.g., US 7228159 B2, Fig. 2 and associated discussion in EXAMPLE 4, in Col. 10-11, part of illumination light is detected by the sensor); and 
a diffuse region disposed between the emission axis of the light source and the detection axis of the detector in a lateral direction parallel to the first major surface of the substrate ([0142] “Portions of the sensing element associated with the illumination device and/or sensor device may be aligned with one or more of the first regions 18a on the sensing element side 12 of the substrate 16” – portion of sensing element may be aligned with illumination device or sensor in the alternative, implies that the illumination device and sensor are aligned with different vias 18a and not necessarily the same vias on substrate 16 as depicted in Fig. 21, the portion of vias 18b between two vias 18a as depicted in Fig. 20 defines a diffuse region that would at least redirect the light, hence a diffuse region, consistent with discussion in instant specification in [0139]. 
Regarding claim 2, as depicted in Fig. 20, the vias 18b define a diffuse region that is within the substrate 16. 
Regarding claim 3, the portion of vias 18b that acts as a diffuse region are disposed on the second major surface of the substrate, alternatively, caps in [0099-0094] also read on a diffuse region on the second major surface.
Regarding claim 4, Shah discloses a hermetically-sealed package, comprising: 
a housing comprising an inner surface and an outer surface ([0087] a lid for electronics fixed to electronic side of the substrate, [0099] lid placed over electronics, [0101-0102] lid in a bathtub shape, lid disclosed has an inner and outer surface); 
a substrate (“16” [0045]) hermetically sealed to the housing ([0053], [0099] at step 116 , a lid is placed over electronics and [0103] – 0104] leak test) and comprising a first major surface (“14”) and a second major surface (“12” - see e.g., Figs. 20 and 21); 
a light source disposed on the first major surface of the substrate and comprising an emitting surface ([0135] and illustration Fig. 21), wherein the light source is adapted to emit light through the first and second major surfaces of the substrate (see illustration Fig. 21); 
a detector disposed on the second major surface of the substrate ([0058] at step 28, see illustration Fig. 20-21, “sensing element”) and comprising a detecting surface, wherein the detector is adapted to detect at least a portion of the light emitted by the light source ([0138], see also [0137] sensing elements for incorporated patents e.g., US 7228159 B2, Fig. 2 and associated discussion in EXAMPLE 4,in Col. 10-11); a conductor disposed on the first major surface of the substrate, wherein the conductor is electrically connected to the light source ([0049], [0058]); and a via disposed between 
Regarding claim 5, Shah discloses the package of claim 4, wherein the detector is hermetically sealed to the second major surface of the substrate over the via ([0076] substrate sealed from one side to the other,[0112] steps 164 and 166 to prevent fluid component from penetrating circuitry on substrate, hence hermetically sealed, and [0130]).
Regarding claim 6, see [0112] step 164, coating with an insulating material such as silicon rubber (an encapsulant). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080208020 A1 to Cinibis et al., see Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793